                                  United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

    JOHN DURANT,                                      §
                                                      §
                     Plaintiff,                       §
                                                      §
    v.                                                §   CIVIL ACTION NO. 4:18-CV-240
                                                      §   JUDGE MAZZANT/JUDGE JOHNSON
    BEAN INFOSYSTEMS, LLC,                            §
                                                      §
                     Defendant.                       §

                    MEMORANDUM ADOPTING REPORT AND
             RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

          Came on for consideration the report of the United States Magistrate Judge in this action,

   this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

   On December 19, 2018, the Report of the Magistrate Judge (Dkt. #7) was entered containing

   proposed findings of fact and recommendations that Plaintiff John Durant’s claims should be

   dismissed without prejudice for want of prosecution.

          Having received the Report of the United States Magistrate Judge, and no objections

   thereto having been timely filed, this Court is of the opinion that the findings and conclusions of

   the Magistrate Judge are correct and adopts the Magistrate Judge’s recommendations as the

. findings and conclusions of the Court. Therefore, this case is dismissed without prejudice for want

   of prosecution. The matter is closed on the Court’s docket, and all costs shall be borne by the party

   incurring same.

          IT IS SO ORDERED.
           SIGNED this 12th day of January, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
